DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/768,094, amendment filed on 11/10/2021.  Claim 14 is currently amended.  Claims 14-30 are currently pending in this application. 

Response to Arguments
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 14-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NÆSJE et al. (US PG Pub No. 2017/0057369).

7.          With respect to claim 14, NÆSJE teaches:
 A charging arrangement for an electric vehicle having a traction battery (charging power supplied to an electric vehicle, Abstract; charging a battery operated vehicle, Abstract), the charging arrangement comprising: 
a charging station connected to a medium-voltage grid (the EVSE equipment (i.e. charging station) is provided grid power, para 79; see main power grid, input power transformer at 15kV),
the medium-voltage grid having a current between 5 kV and 25 kV (see main power grid, input power transformer at 15kV); 
a charging cable having a charging plug to be coupled to the electric vehicle (see power cable, cable to transfer power from primary power source to vehicle, para 47-48); 
a medium-voltage transformer arranged in the charging station (isolating transformer for transferring medium voltage grid power to a voltage that is safe to charge a vehicle, Fig. 13-14, Fig 16, para 82-86), 
wherein the medium-voltage transformer comprises a primary side connected to the medium-voltage grid (the transformer at the EVSE equipment (i.e. charging station) is provided grid power on its primary side, para 79; see main power grid, input power transformer at 15kV, Fig 13-14, Fig 16, para 82-86), and 
(secondary side is connected to a IT/TN or IT to TN conversion for providing power safely to charge a electric vehicle, para 82-86, 89, Fig. 13 and 14). 

8.          With respect to claim 15, NÆSJE teaches:
The charging arrangement according to claim 14, wherein the TN low-voltage grid is directly formed by at least one secondary winding of the medium-voltage transformer (see transformer, secondary winding at IT/TN earthing system, para 82-86).

9.          With respect to claim 16, NÆSJE teaches:
wherein the TN low-voltage grid is configured for AC charging (see three-phase AC charging at IT/TN low voltage grid, para 82-86).

10.          With respect to claim 17, NÆSJE teaches:
wherein the at least one IT low-voltage grid comprises different IT low-voltage grids formed by different secondary windings of the medium-voltage transformer (see IT/TN low voltage conversion at transformer with secondary winding, para 82-86).

11.          With respect to claim 18, NÆSJE teaches:
(see isolation transformer for IT/TN low-voltage charging power for vehicle, Abstract, para 34-39).

12.          With respect to claim 19, NÆSJE teaches:
a charging management apparatus configured to regulate or control all of the IT and TN low-voltage grids (see EVSE control device to control and monitor primary and secondary side of power conversion/transformer system, Abstract).

13.          With respect to claim 20, NÆSJE teaches:
the medium-voltage transformer on the secondary side has a maximum charging power value less than or equal to 700 kW (discussion of kW power to charge vehicle, para 69-70), and
the charging management apparatus is configured to determine a charging power of each charging procedure for the electric vehicle (see control unit to determine charging power and charging procedure to maximize efficiency and cost, para 70-75), and 
communicate the determined charging power to a corresponding charging communication module for the charging procedure (see communication like charging status and transmit information between EVSE and charging plug, and vehicle, para 74-77).

14.          With respect to claim 21, NÆSJE teaches:
(see transformer in order to compensate for high current flowing within the system, para 30).

15.          With respect to claim 22, NÆSJE teaches:
the charging cable has a voltage converter arranged in the charging plug (providing control of the transformer and/or the electric vehicle at or by the EV plug, para 78),
the charging cable is configured to transmit a voltage of greater than 900 V (see output power for transmission of power, para 28), and
the voltage converter is configured to convert the voltage of greater than 900 V to a smaller charging voltage (see charging voltage for electric vehicles, see charging voltage at 230 VAC, para 44).

16.          With respect to claim 23, NÆSJE teaches:
wherein the charging plug has a communication module configured to communicate with at least one of the vehicle or the charging management apparatus (see communication like charging status and transmit information between EVSE and charging plug, and vehicle, para 74-77).

17.          With respect to claim 29, NÆSJE teaches:
the TN low-voltage grid comprises a low-voltage transformer, and the low-voltage transformer is arranged in a secondary circuit on the secondary side of the medium-voltage transformer (the transformer at the EVSE equipment (i.e. charging station) is provided grid power on its primary side, para 79; see main power grid, input power transformer at 15kV, Fig 13-14, Fig 16, para 82-86; secondary side is connected to a IT/TN or IT to TN conversion for providing power safely to charge a electric vehicle, para 82-86, 89, Fig. 13 and 14).

18.          With respect to claim 30, NÆSJE teaches:
wherein the at least one IT low-voltage grid is configured for DC charging (for DC direct current voltage, para 36-38).


Allowable Subject Matter
19.	Claim 24, and claims 25-28 which depend therefrom, are objected to as being dependent upon a rejected base claim, but are considered as containing allowable subject matter because the prior art of record fails to specifically teach the limitations recited in claim 24, including specifically the particular combination of limitations as recited in claim 24, as follows:
wherein the at least one IT low-voltage grid comprises different IT low-voltage grids, the method comprising: charging at least n electric vehicles simultaneously in the different IT low-voltage grids, 
wherein n> 2, and a maximum available charging power on the secondary side of the medium-voltage transformer is less than a sum of required maximum charging powers of all the n electric vehicle; and 
when required charging powers of two or more electric vehicles added together at one time is greater than a charging power available on the secondary side of the medium-voltage transformer, temporarily reducing the charging power respectively made available to each of the two or more electric vehicles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851